 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   MINA REZK,                                   CASE NO.: 2:18-cv-06446-ODW-
12                                                GJSx
                     Plaintiff,                   [Discovery Document: Referred to
13                                                Magistrate Judge Gail J. Standish]
           v.
14
     SOUTHWEST AIRLINES CO.; and
15                                                STIPULATED PROTECTIVE
     DOES 1through 100, Inclusive,
16                                                ORDER
                     Defendants.
17                                                NOTE CHANGES MADE BY THE
18                                                COURT IN BOLD
19                                                Action Filed: May 21, 2018
                                                  Trial Date: None Set
20

21
     1.    A. PURPOSES AND LIMITATIONS
22
           Discovery in this action is likely to involve production of confidential,
23
     proprietary or private information for which special protection from public
24
     disclosure and from use for any purpose other than prosecuting this litigation may
25
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
26
     enter the following Stipulated Protective Order. The parties acknowledge that this
27
     Order does not confer blanket protections on all disclosures or responses to
                                              1              STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:18-cv-06446-ODW-GJSx
 1   discovery and that the protection it affords from public disclosure and use extends
 2   only to the limited information or items that are entitled to confidential treatment
 3   under the applicable legal principles.
 4         B. GOOD CAUSE STATEMENT
 5         This action is likely to involve confidential medical information, trade
 6   secrets, customer and pricing lists and other valuable employment, personally
 7   identifiable, commercial, financial, technical and/or proprietary information for
 8   which special protection from public disclosure and from use for any purpose other
 9   than prosecution of this action is warranted. Such confidential and proprietary
10   materials and information consist of, among other things, confidential business or
11   financial information, information regarding Southwest Airlines Co.’s employee
12   handbook, current and former Southwest Airlines Co.’s employee’s social security
13   information, dates of birth, personal banking information, personal financial
14   information, medical information, and records stating rates of pay at Southwest
15   Airlines Co., confidential business or financial information, information regarding
16   confidential business practices, or commercial information (including information
17   implicating privacy rights of third parties), information otherwise generally
18   unavailable to the public, or which may be privileged or otherwise protected from
19   disclosure under state or federal statutes, court rules, case decisions, or common
20   law. Accordingly, to expedite the flow of information, to facilitate the prompt
21   resolution of disputes over confidentiality of discovery materials, to adequately
22   protect information the parties are entitled to keep confidential, to ensure that the
23   parties are permitted reasonable necessary uses of such material in preparation for
24   and in the conduct of trial, to address their handling at the end of the litigation, and
25   serve the ends of justice, a protective order for such information is justified in this
26   matter. It is the intent of the parties that information will not be designated as
27   confidential for tactical reasons and that nothing be so designated without a good
28
                                                2             STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1   faith belief that it has been maintained in a confidential, non-public manner, and
 2   there is good cause why it should not be part of the public record of this case.
 3         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 4           The parties further acknowledge, as set forth in Section 12.3, below, that
 5   this Stipulated Protective Order does not entitle them to file confidential
 6   information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
 7   followed and the standards that will be applied when a party seeks permission from
 8   the court to file material under seal.
 9         There is a strong presumption that the public has a right of access to judicial
10   proceedings and records in civil cases. In connection with non-dispositive motions,
11   good cause must be shown to support a filing under seal. See Kamakana v. City
12   and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
13   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
14   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective
15   orders require good cause showing), and a specific showing of good cause or
16   compelling reasons with proper evidentiary support and legal justification, must be
17   made with respect to Protected Material that a party seeks to file under seal. The
18   parties’ mere designation of Disclosure or Discovery Material as CONFIDENTIAL
19   does not—without the submission of competent evidence by declaration,
20   establishing that the material sought to be filed under seal qualifies as confidential,
21   privileged, or otherwise protectable—constitute good cause.
22         Further, if a party requests sealing related to a dispositive motion or trial,
23   then compelling reasons, not only good cause, for the sealing must be shown, and
24   the relief sought shall be narrowly tailored to serve the specific interest to be
25   protected. See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir.
26   2010). For each item or type of information, document, or thing sought to be filed
27   or introduced under seal in connection with a dispositive motion or trial, the party
28   seeking protection must articulate compelling reasons, STIPULATED
                                                            supportedPROTECTIVE
                                                                       by specific facts
                                                3                               ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1   and legal justification, for the requested sealing order. Again, competent evidence
 2   supporting the application to file documents under seal must be provided by
 3   declaration.
 4          Any document that is not confidential, privileged, or otherwise protectable in
 5   its entirety will not be filed under seal if the confidential portions can be redacted.
 6   If documents can be redacted, then a redacted version for public viewing, omitting
 7   only the confidential, privileged, or otherwise protectable portions of the document,
 8   shall be filed. Any application that seeks to file documents under seal in their
 9   entirety should include an explanation of why redaction is not feasible.
10   2.     DEFINITIONS
11          2.1     Action: Mina Rezk v. Southwest Airlines Co., in the United States
12   District Court for the Central District of California, case number 2:18-cv-06446-
13   ODW-GJSx.
14          2.2     Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16          2.3     “CONFIDENTIAL” Information or Items: information (regardless of
17   how it is generated, stored or maintained) or tangible things that qualify for
18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19   the Good Cause Statement.
20          2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
21   their support staff).
22          2.5     Designating Party: a Party or Non-Party that designates information or
23   items that it produces in disclosures or in responses to discovery as
24   “CONFIDENTIAL.”
25          2.6     Disclosure or Discovery Material: all items or information, regardless
26   of the medium or manner in which it is generated, stored, or maintained (including,
27   among other things, testimony, transcripts, and tangible things), that are produced
28   or generated in disclosures or responses to discovery inSTIPULATED
                                                              this matter.
                                                4                       PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1         2.7    Expert: a person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 3   an expert witness or as a consultant in this Action.
 4         2.8    House Counsel: attorneys who are employees of a party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside
 6   counsel.
 7         2.9    Non-Party: any natural person, partnership, corporation, association or
 8   other legal entity not named as a Party to this action.
 9         2.10 Outside Counsel of Record: attorneys who are not employees of a
10   party to this Action but are retained to represent or advise a party to this Action and
11   have appeared in this Action on behalf of that party or are affiliated with a law firm
12   that has appeared on behalf of that party, and includes support staff.
13         2.11 Party: any party to this Action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this Action.
18         2.13 Professional Vendors: persons or entities that provide litigation
19   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
21   and their employees and subcontractors.
22         2.14 Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24         2.15 Receiving Party: a Party that receives Disclosure or Discovery
25   Material from a Producing Party.
26   3.    SCOPE
27         The protections conferred by this Stipulation and Order cover not only
28   Protected Material (as defined above), but also (1) any STIPULATED
                                                             information    copied or
                                                5                       PROTECTIVE ORDER
                                                               CASE NO. 2:18-cv-06446-ODW-GJSx
 1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 2   compilations of Protected Material; and (3) any testimony, conversations, or
 3   presentations by Parties or their Counsel that might reveal Protected Material.
 4         Any use of Protected Material at trial shall be governed by the orders of the
 5   trial judge. This Order does not govern the use of Protected Material at trial.
 6   4.    DURATION
 7         Once a case proceeds to trial, information that was designated as
 8   CONFIDENTIAL or maintained pursuant to this protective order used or
 9   introduced as an exhibit at trial becomes public and will be presumptively
10   available to all members of the public, including the press, unless compelling
11   reasons supported by specific factual findings to proceed otherwise are made
12   to the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
13   (distinguishing “good cause” showing for sealing documents produced in
14   discovery from “compelling reasons” standard when merits-related documents
15   are part of court record). Accordingly, the terms of this protective order do
16   not extend beyond the commencement of the trial for any such documents.
17   5.    DESIGNATING PROTECTED MATERIAL
18         5.1    Exercise of Restraint and Care in Designating Material for Protection.
19   Each Party or Non-Party that designates information or items for protection under
20   this Order must take care to limit any such designation to specific material that
21   qualifies under the appropriate standards. The Designating Party must designate for
22   protection only those parts of material, documents, items or oral or written
23   communications that qualify so that other portions of the material, documents,
24   items or communications for which protection is not warranted are not swept
25   unjustifiably within the ambit of this Order.
26         Mass, indiscriminate or routinized designations are prohibited. Designations
27   that are shown to be clearly unjustified or that have been made for an improper
28   purpose (e.g., to unnecessarily encumber the case development   process or to
                                               6           STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:18-cv-06446-ODW-GJSx
 1   impose unnecessary expenses and burdens on other parties) may expose the
 2   Designating Party to sanctions.
 3         If it comes to a Designating Party’s attention that information or items that it
 4   designated for protection do not qualify for protection, that Designating Party must
 5   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 6         5.2      Manner and Timing of Designations. Except as otherwise provided in
 7   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 8   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 9   under this Order must be clearly so designated before the material is disclosed or
10   produced.
11         Designation in conformity with this Order requires:
12               (a) for information in documentary form (e.g., paper or electronic
13   documents, but excluding transcripts of depositions or other pretrial or trial
14   proceedings), that the Producing Party affix at a minimum, the legend
15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
16   contains protected material. If only a portion of the material on a page qualifies for
17   protection, the Producing Party also must clearly identify the protected portion(s)
18   (e.g., by making appropriate markings in the margins).
19         A Party or Non-Party that makes original documents available for inspection
20   need not designate them for protection until after the inspecting Party has indicated
21   which documents it would like copied and produced. During the inspection and
22   before the designation, all of the material made available for inspection shall be
23   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
24   documents it wants copied and produced, the Producing Party must determine
25   which documents, or portions thereof, qualify for protection under this Order.
26   Then, before producing the specified documents, the Producing Party must affix the
27   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
28   portion of the material on a page qualifies for protection, the Producing Party also
                                                7             STIPULATED PROTECTIVE ORDER
                                                             CASE NO. 2:18-cv-06446-ODW-GJSx
 1   must clearly identify the protected portion(s) (e.g., by making appropriate markings
 2   in the margins).
 3               (b) for testimony given in depositions that the Designating Party
 4   identifies the Disclosure or Discovery Material on the record, before the close of
 5   the deposition all protected testimony.
 6               (c) for information produced in some form other than documentary and
 7   for any other tangible items, that the Producing Party affix in a prominent place on
 8   the exterior of the container or containers in which the information is stored the
 9   legend “CONFIDENTIAL.” If only a portion or portions of the information
10   warrants protection, the Producing Party, to the extent practicable, shall identify the
11   protected portion(s).
12         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
13   failure to designate qualified information or items does not, standing alone, waive
14   the Designating Party’s right to secure protection under this Order for such
15   material. Upon timely correction of a designation, the Receiving Party must make
16   reasonable efforts to assure that the material is treated in accordance with the
17   provisions of this Order.
18   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
19         6.1      Timing of Challenges. Any Party or Non-Party may challenge a
20   designation of confidentiality at any time that is consistent with the Court’s
21   Scheduling Order.
22         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
23   resolution process under Local Rule 37.1 et seq.
24         6.3      The burden of persuasion in any such challenge proceeding shall be on
25   the Designating Party. Frivolous challenges, and those made for an improper
26   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
27   parties) may expose the Challenging Party to sanctions. Unless the Designating
28   Party has waived or withdrawn the confidentiality designation,  all parties shall
                                                8          STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1   continue to afford the material in question the level of protection to which it is
 2   entitled under the Producing Party’s designation until the Court rules on the
 3   challenge.
 4   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 5         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 6   disclosed or produced by another Party or by a Non-Party in connection with this
 7   Action only for prosecuting, defending or attempting to settle this Action. Such
 8   Protected Material may be disclosed only to the categories of persons and under the
 9   conditions described in this Order. When the Action has been terminated, a
10   Receiving Party must comply with the provisions of section 13 below (FINAL
11   DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13   location and in a secure manner that ensures that access is limited to the persons
14   authorized under this Order.
15         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
16   otherwise ordered by the court or permitted in writing by the Designating Party, a
17   Receiving Party may disclose any information or item designated
18   “CONFIDENTIAL” only to:
19               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
20   well as employees of said Outside Counsel of Record to whom it is reasonably
21   necessary to disclose the information for this Action;
22               (b) the officers, directors, and employees (including House Counsel) of
23   the Receiving Party to whom disclosure is reasonably necessary for this Action;
24               (c) Experts (as defined in this Order) of the Receiving Party to whom
25   disclosure is reasonably necessary for this Action and who have signed the
26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
27               (d) the court and its personnel;
28               (e) court reporters and their staff;
                                                  9           STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1             (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4             (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 9   will not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone
14   except as permitted under this Stipulated Protective Order; and
15             (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
18         LITIGATION
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22             (a) promptly notify in writing the Designating Party. Such notification
23   shall include a copy of the subpoena or court order;
24             (b) promptly notify in writing the party who caused the subpoena or order
25   to issue in the other litigation that some or all of the material covered by the
26   subpoena or order is subject to this Protective Order. Such notification shall
27   include a copy of this Stipulated Protective Order; and
28             (c) cooperate with respect to all reasonable procedures   sought to be
                                               10            STIPULATED PROTECTIVE ORDER
                                                               CASE NO. 2:18-cv-06446-ODW-GJSx
 1   pursued by the Designating Party whose Protected Material may be affected.
 2         If the Designating Party timely seeks a protective order, the Party served with
 3   the subpoena or court order shall not produce any information designated in this
 4   action as “CONFIDENTIAL” before a determination by the court from which the
 5   subpoena or order issued, unless the Party has obtained the Designating Party’s
 6   permission. The Designating Party shall bear the burden and expense of seeking
 7   protection in that court of its confidential material and nothing in these provisions
 8   should be construed as authorizing or encouraging a Receiving Party in this Action
 9   to disobey a lawful directive from another court.
10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
11         LITIGATION
12             (a) The terms of this Order are applicable to information produced by a
13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
14   produced by Non-Parties in connection with this litigation is protected by the
15   remedies and relief provided by this Order. Nothing in these provisions should be
16   construed as prohibiting a Non-Party from seeking additional protections.
17             (b) In the event that a Party is required, by a valid discovery request, to
18   produce a Non-Party’s confidential information in its possession, and the Party is
19   subject to an agreement with the Non-Party not to produce the Non-Party’s
20   confidential information, then the Party shall:
21                (1) promptly notify in writing the Requesting Party and the Non-Party
22   that some or all of the information requested is subject to a confidentiality
23   agreement with a Non-Party;
24                (2) promptly provide the Non-Party with a copy of the Stipulated
25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
26   specific description of the information requested; and
27                (3) make the information requested available for inspection by the
28   Non-Party, if requested.
                                               11             STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1             (c) If the Non-Party fails to seek a protective order from this court within
 2   14 days of receiving the notice and accompanying information, the Receiving Party
 3   may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5   not produce any information in its possession or control that is subject to the
 6   confidentiality agreement with the Non-Party before a determination by the court.
 7   Absent a court order to the contrary, the Non-Party shall bear the burden and
 8   expense of seeking protection in this court of its Protected Material.
 9   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
13   writing the Designating Party of the unauthorized disclosures, (b) use its best
14   efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
15   person or persons to whom unauthorized disclosures were made of all the terms of
16   this Order, and (d) request such person or persons to execute the “Acknowledgment
17   and Agreement to Be Bound” that is attached hereto as Exhibit A.
18   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
19         MATERIAL
20         When a Producing Party gives notice to Receiving Parties that certain
21   inadvertently produced material is subject to a claim of privilege or other
22   protection, the obligations of the Receiving Parties are those set forth in Federal
23   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
24   whatever procedure may be established in an e-discovery order that provides for
25   production without prior privilege review. Pursuant to Federal Rule of Evidence
26   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
27   of a communication or information covered by the attorney-client privilege or work
28   product protection, the parties may incorporate their agreement    in the stipulated
                                               12            STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1   protective order submitted to the court.
 2   12.   MISCELLANEOUS
 3         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 4   person to seek its modification by the Court in the future.
 5         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6   Protective Order, no Party waives any right it otherwise would have to object to
 7   disclosing or producing any information or item on any ground not addressed in
 8   this Stipulated Protective Order. Similarly, no Party waives any right to object on
 9   any ground to use in evidence of any of the material covered by this Protective
10   Order.
11         12.3 Filing Protected Material. A Party that seeks to file under seal any
12   Protected Material must comply with Local Civil Rule 79-5. Protected Material
13   may only be filed under seal pursuant to a court order authorizing the sealing of the
14   specific Protected Material at issue. If a Party’s request to file Protected Material
15   under seal is denied by the court, then the Receiving Party may file the information
16   in the public record unless otherwise instructed by the court.
17   13.   FINAL DISPOSITION
18         After the final disposition of this Action, as defined in paragraph 4, within 60
19   days of a written request by the Designating Party, each Receiving Party must
20   return all Protected Material to the Producing Party or destroy such material. As
21   used in this subdivision, “all Protected Material” includes all copies, abstracts,
22   compilations, summaries, and any other format reproducing or capturing any of the
23   Protected Material. Whether the Protected Material is returned or destroyed, the
24   Receiving Party must submit a written certification to the Producing Party (and, if
25   not the same person or entity, to the Designating Party) by the 60 day deadline that
26   (1) identifies (by category, where appropriate) all the Protected Material that was
27   returned or destroyed and (2) affirms that the Receiving Party has not retained any
28   copies, abstracts, compilations, summaries or any otherSTIPULATED
                                                             format reproducing     or
                                                13                     PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1   capturing any of the Protected Material. Notwithstanding this provision, Counsel
 2   are entitled to retain an archival copy of all pleadings, motion papers, trial,
 3   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
 4   and trial exhibits, expert reports, attorney work product, and consultant and expert
 5   work product, even if such materials contain Protected Material. Any such archival
 6   copies that contain or constitute Protected Material remain subject to this Protective
 7   Order as set forth in Section 4 (DURATION).
 8
                               [CONTINUED ON NEXT PAGE]
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               14             STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
 1   14.   VIOLATION
 2   Any violation of this Order may be punished by appropriate measures including,
 3   without limitation, contempt proceedings and/or monetary sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
     DATED: December 18, 2018
 6

 7
      /s/ Stephen Love__________________________
 8   Stephen J. Reiss
 9   Stephen Love
     Attorneys for Plaintiff
10   MINA REZK
11

12   DATED: December 18, 2018
13

14   __/s/ Hilda Aguilar_________________________
     Stefan H. Black
15   Hilda Aguilar
     Attorneys for Defendant
16   SOUTHWEST AIRLINES CO.
17
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
18

19
     DATED: January 7, 2019
20

21

22
     _____________________________________
23   GAIL J. STANDISH
     UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                            15            STIPULATED PROTECTIVE ORDER
                                                          CASE NO. 2:18-cv-06446-ODW-GJSx
 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I, _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury
 6   that I have read in its entirety and understand the Stipulated Protective Order that
 7   was issued by the United States District Court for the Central District of California
 8   on [date] in the case of Mina Rezk v. Southwest Airlines Co., case number 2:18-cv-
 9   06446-ODW-GJSx. I agree to comply with and to be bound by all the terms of this
10   Stipulated Protective Order and I understand and acknowledge that failure to so
11   comply could expose me to sanctions and punishment in the nature of contempt. I
12   solemnly promise that I will not disclose in any manner any information or item
13   that is subject to this Stipulated Protective Order to any person or entity except in
14   strict compliance with the provisions of this Order.
15   I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for enforcing the terms of this Stipulated
17   Protective Order, even if such enforcement proceedings occur after termination of
18   this action. I hereby appoint __________________________ [print or type full
19   name] of _______________________________________ [print or type full
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protective Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                               16             STIPULATED PROTECTIVE ORDER
                                                              CASE NO. 2:18-cv-06446-ODW-GJSx
